Title: From Thomas Jefferson to Thomas Pinckney, 12 December 1793
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Philadelphia Dec. 12. 1793.

The George Barclay has fallen down the river before I had notice she was about to sail: I have therefore only had time to send out and get the inclosed bill of Mr. John Vaughan on Messrs. Bird, Savage & Bird of London for £13–13 the amount of the model of the threshing machine you were so kind as to send me. It is gone on from New York to Virginia without my having seen it. Accept many thanks for having procured it.
The communications between G. and us, which I mentioned in my last public letter, are now printing. You shall receive them by the first conveyance after they are done.—We heard yesterday of the truce effected
 between Algiers, Portugal and Holland. I am with great & sincere esteem Dr. Sir Your friend & servt

Th: Jefferson


P.S. I trouble you with letters to Messrs. Van Staphorsts, to Mr. Church, and Mr. Leslie.—I leave this the 1st. day of January.
P.S. Dec. 17. The original of the preceding went by the George Barclay. This duplicate goes by the Pigou. It is to inclose a second of the bill for 13. guineas lest the first should miscarry: as also another letter to Mr. Leslie. Many assurances of esteem. Your’s
Th: Jefferson

